DETAILED ACTION
	This office action is in response to the application and claims filed on August 21, 2018.  Claims 1-10 are pending, with claim 1 as the sole independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on August 21, 2018, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (four (4) pages) were received on March 21, 2018.  These drawings are acknowledged.

Allowable Subject Matter
Claims 1-10 are allowed.  Claim 1 is the sole independent claim.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (see IDS filed March 21, 2018 noting the Written Opinion and CN ‘056; also attached PTO-892 form references) does not expressly teach or reasonably suggest, in combination, each claim limitation as presented by sole pending sequential structural features (as shown in Fig. 1) that serves to function in the defined purpose beginning with “the femtosecond laser assembly is configured to generate two synchronous femtosecond pulsed lasers” is not reasonably suggested by the prior art of the current record.  Note the three functional paragraphs in claim 1, in consideration of all preceding structure.  For these requirements found in the claim body, the Examiner is unable to present a prima facie case of obviousness as required under 35 U.S.C. 103.  Claims 2-10 are also allowed at least as being dependent from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A-D and U:

-Reference A to Zhong et al. ‘744 is pertinent to the layout of Applicant’s Figure 1, and is similar in scope to CN ‘056 cited in the Written Opinion (see IDS).
-Reference B to Beutler et al. ‘232 is pertinent to OPA’s generating ultra-short pulses with nonlinear elements.
-Reference C to Qian et al. ‘207 is pertinent to a chirped-pulse OPA that filters noise during amplification process.
-Reference D to Raybaut et al. ‘435 with fan-out grating in a cavity.
-NPL Reference U to Fu et al. is pertinent to DC-OPA and femtosecond pulse generation with energy scaling ability.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        March 15, 2021